FOURNET, Chief Justice.
The defendant-appellee, City of Gretna, has filed a motion to dismiss the plaintiffs’" appeal from a judgment of the District Court maintaining exceptions of no cause and no right of action and dismissing their suit to enjoin the defendant from exchanging a portion of Gretna Park for certain other scattered lots in the Park, on the ground that this Court lacks jurisdiction in that the amount in dispute, as stated in plaintiffs’ petition, is the consideration of $1,456.42 paid for the land, that being likewise the amount which plaintiffs allegedly tendered to defendant for a retransfer of *429that portion, of the property which is the subject of this suit. In opposing said motion, the plaintiffs invite attention to certain testimony which, they assert, shows that the subject property, according to the opinion of one witness, is worth $15,000.
An examination of the record fails to show affirmatively that the value of the property in dispute is in excess of $2,000, the amount required for our appellate jurisdiction in civil suits by the Louisiana Constitution of 1921, art. 7, Sec. 10, LSAConst. While it is true the named witness did express the opinion attributed to him,a perusal of his testimony reveals that his estimate was based on what the property would be ultimately worth after further improvements are made; and he also said “If these lots were left undeveloped they would have very little value.” Consequently the amount in dispute, according to the record as made up, is an unspecified portion of the amount recited as consideration in the deed conveying the whole tract, including these lots, namely, $1,456.42; and we have no jurisdiction.
By virtue of the authority vested in this Court by LSA-R.S. 13:4441 and 4442, it is ordered that this case be transferred to the Court of Appeal for the Parish of Orleans, the transfer to be made within 30 days after this decree has become final; otherwise the appeal is to be dismissed. The appellants are to pay the costs of the appeal to this Court and the cost of transferring the case to the Court of Appeal. All other costs are to await the final disposition of the case.